Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s amendment filed October 28, 2021 amends claims 1-20. Claim 4 cancelled. Claims 1-3 and 5-20 have been presented for examination. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 103
2.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


3.         The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.       Claims 1-3 and 6-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rokhsaz (US 2019/0097323 A1) (hereinafter Rokhsaz) in view of Lian (US 2008/0180248 A1) (hereinafter Lian).

               Regarding claim 1, Rokhsaz discloses a self-tuning RFID device (FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, Abstract, radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on a capacitance setting) comprising: 
a variable capacitance RFID chip that adjusts in response to a level of a detected voltage (para 04, variable impedance circuit can be employed to shift the f.sub.R of the RFID tag's receiver, para 120, variable impedance circuit to shift f.sub.R of the RFID tag's to better match f.sub.C of the transmitter of system's RFID reader, para 136, changing value of the load component 1208 (see, e.g., FIG. 12), variable capacitor, until power transfer is maximized); 
an inductor operatively coupled to the variable capacitance RFID chip (Fig. 1, variable impedance circuit 100. Circuit 100 comprised of a variable inductor 102, a variable capacitor 104 and a variable resistor);
wherein a change in a capacitance of the variable capacitance RFID chip with the detected voltage is delayed (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit).
Rokhsaz specifically fails to disclose an input circuit powered by the detected voltage. 
In analogous art, Lian discloses an input circuit powered by the detected voltage (para 33, electromagnetic energy which induces voltage in resonant circuit and voltage induction equals or exceeds threshold voltage at which RFID functions activated, para 43, RFID 202 induces threshold voltage V.sub.T to activate RFID 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use electronic article surveillance (EAS) and radiofrequency identification (RFID) system which is capable of performing dual EAS/RFID functions at the RFID designated frequency as taught by Lian to use EAS reader device or combined EAS and RFID reader which can perform an EAS function by recognizing a signal generated by an inductively coupled antenna resonant circuit included within an RFID security tag or label [Lian, paragraph 0071].
Regarding claim 2, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein the capacitance of the input circuit is inversely proportional to the detected voltage (para 97, indicate the inversion of a signal from one logical state to the other). 
Regarding claim 3, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein the detected voltage reduces the capacitance of the input circuit (para 35, impedance-matching engine may vary a reactive component to reduce a mismatch between the antenna impedance and the IC and produce an impedance value, para 285, impedance-matching engine vary a reactive component to reduce a mismatch). 
Regarding claim 6, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein the self-tuning RFID device has an EAS functionality and a RFID functionality (FIGS. 25A-C, self-tuning engines to stimuli with multiple passive RFID sensors, para 258-259, RFID tag. tag to sense multiple environmental variables, Self tuning engine located on integrated circuit). 
Regarding claim 7, Rokhsaz fails to disclose the self-tuning RFID device of claim 6, wherein the RFID device functionality is preserved and the EAS functionality is disabled. 
In analogous art, Lian discloses the self-tuning RFID device of claim 6, wherein the RFID device functionality is preserved and the EAS functionality is disabled  (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate capacitance setting to adjust characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use integrated electronic article surveillance (EAS) and radiofrequency identification (RFID) system performing dual EAS/RFID functions as taught by Lian to EAS reader device or combined EAS and RFID reader which can perform an EAS function by recognizing a signal generated by an inductively coupled resonant circuit included within an RFID security tag [Lian, paragraph 0071].
Regarding claim 8, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein a capacitance is permanently changed from a value resonating the inductor at 8.2 MHZ to a second value resonating the inductor at 13.56 MHz (para 04, RFID system frequencies use available frequency spectrum, Low Frequency ("LF"), including 125-134.2 kHz and 140-148.f kHz; High-Frequency ("HF") 13.56 MHz; Ultra-High-Frequency ("UHF") at 868-928 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 9, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein a resistive load that the variable capacitance RFID chip presents to the inductor is variable (para 135. RFID tag 1500 of FIG. 15, contains tag antenna  and load chip tank circuit 604. Each contains both resistive and reactive elements). 
Regarding claim 10, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein a delay is provided between the detected voltage and a voltage driving the input circuit (Fig. 15, shift register 1502, para 119, Fig. 6, tank circuit 604 function as power harvesting circuit, power stored in capacitor, charge pump or other like circuit). 
Regarding claim 11, Rokhsaz fails to disclose the self-tuning RFID device of claim 10, wherein the delay allows the variable capacitance RFID chip to deactivate an EAS functionality while preserving a RFID functionality. 
In analogous art, Lian discloses the self-tuning RFID device of claim 10, wherein the delay allows the variable capacitance RFID chip to deactivate an EAS functionality while preserving a RFID functionality  (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use integrated electronic article surveillance (EAS) and radiofrequency identification (RFID) system which is capable of performing dual EAS/RFID functions at the RFID designated frequency  as taught by Lian to use EAS reader device or combined EAS and RFID reader which can perform an EAS function by recognizing a signal generated by an inductively coupled antenna resonant circuit included within an RFID security tag or label [Lian, paragraph 0071].
Regarding claim 12, Rokhsaz discloses the self-tuning RFID device of claim 1 further comprising a processing unit for adjusting a capacitance of the variable capacitance RFID chip (Abstract, processing module generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic, para 116, self-tuning engine detects change in inductance and adjusts capacitance). 
Regarding claim 13, Rokhsaz fails to disclose the self-tuning RFID device of claim 1, wherein the self-tuning RFID device operates in at least one of: an EAS functionality mode; a deactivated state mode; and a RFID functionality mode. 
In analogous art, Lian discloses the self-tuning RFID device of claim 1, wherein the self-tuning RFID device operates in at least one of: an EAS functionality mode; a deactivated state mode; and a RFID functionality mode  (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use integrated electronic article surveillance (EAS) and radiofrequency identification (RFID) system which is capable of performing dual EAS/RFID functions at the RFID designated frequency  as taught by Lian to use EAS reader device or combined EAS and RFID reader which can perform an EAS function by recognizing a signal generated by an inductively coupled antenna resonant circuit included within an RFID security tag or label [Lian, paragraph 0071].
Regarding claim 14, Rokhsaz discloses the self-tuning RFID device of claim 1, wherein, when the self-tuning RFID device is initially tuned to a frequency of 8.2 MHz, the detected voltage causes a reduction in capacitance that retunes the self-tuning RFID device to a frequency of 13.56 MHz (para 04, RFID system frequencies use available frequency spectrum, Low Frequency ("LF"), including 125-134.2 kHz and 140-148.f kHz; High-Frequency ("HF") 13.56 MHz; Ultra-High-Frequency ("UHF") at 868-928 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 15, Rokhsaz discloses a RFID functionality (FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, Abstract, radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on a capacitance setting) comprising: 
a RFID logic circuit (para 04, variable impedance circuit can be employed to shift the f.sub.R of the RFID tag's receiver); 
an inductor operatively coupled to the RFID logic circuit (Fig. 1, variable impedance circuit 100. Circuit 100 comprised of a variable inductor 102, a variable capacitor 104 and a variable resistor); and 
a first input capacitance operatively coupled to the RFID logic circuit; and a second input capacitance operatively coupled to the RFID logic circuit (Fig. 25A, para 136, changing value of the load component 1208 (FIG. 12), variable capacitor, until power transfer is maximized);
wherein a change in a capacitance of the variable capacitance RFID chip with the detected voltage is delayed (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit).
Rokhsaz specifically fails to disclose an RFID device having an EAS functionality. 
In analogous art, Lian discloses an RFID device having an EAS functionality (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use electronic article surveillance (EAS) and radiofrequency identification (RFID) system performing dual EAS/RFID functions at the RFID designated frequency as taught by Lian to use combined EAS and RFID reader which perform an EAS function by recognizing a signal generated by inductively coupled resonant circuit included within RFID security tag or label [Lian, para 71].
Regarding claim 16, Rokhsaz discloses the RFID device of claim 15, wherein the RFID device operates with the EAS functionality at a resonance frequency of 8.2 MHz (para 04, RFID system frequencies use available frequency spectrum, Low Frequency ("LF"), including 125-134.2 kHz and 140-148.f kHz; High-Frequency ("HF") 13.56 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 17, Rokhsaz discloses the RFID device of claim 15, wherein a resonance frequency of 13.56 MHz disables the EAS functionality while maintaining the RFID functionality (para 04, RFID system frequencies use available frequency spectrum, High-Frequency ("HF") 13.56 MHz; Ultra-High-Frequency ("UHF") at 868-928 MHz, para 181, Self-tuning engine engine/antenna/sensor port in that is tuned for other frequency bands such as an ISM band source). 
Regarding claim 18, Rokhsaz discloses a RFID functionality (FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, Abstract, radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on a capacitance setting) comprising: 
a RFID logic circuit; an inductor (Fig. 1, variable impedance circuit 100. Circuit 100, variable inductor 102, a variable capacitor 104 and a variable resistor); 
a first input capacitance; a second input capacitance; and a timing circuit operatively coupled to the RFID logic circuit (Fig. 25A, para 136, changing value of the load component 1208 (FIG. 12), variable capacitor, until power transfer is maximized);
wherein a change in a capacitance of the variable capacitance RFID chip with the detected voltage is delayed (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit).
Rokhsaz specifically fails to disclose an RFID device having an EAS functionality. 
In analogous art, Lian discloses an RFID device having an EAS functionality (para 13, electromagnetic energy induces a signal from an RFID tag within a read range of the EAS reader and signal gate disables transmitter from the RFID tag, FIG. 6C graphical plot of EAS reader device receiver detection enablement/disablement states).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching of to generate the capacitance setting to adjust the characteristic of the RF front-end to a desired characteristic disclosed by Rokhsaz to use electronic article surveillance (EAS) and radiofrequency identification (RFID) system which is capable of performing dual EAS/RFID functions at the RFID designated frequency as taught by Lian to use EAS reader device or combined EAS and RFID reader which can perform an EAS function by recognizing a signal generated by an inductively coupled antenna resonant circuit included within an RFID security tag or label [Lian, paragraph 0071].
Regarding claim 19, Rokhsaz discloses the RFID device of claim 18 further comprising a power recovery detector operatively coupled to the RFID logic circuit (para 119, Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit). 
Regarding claim 20, Rokhsaz discloses the RFID device of claim 18, wherein a parallel input resistance of the RFID logic circuit associated with a power drain dependent on a frequency is alterable (para 35, impedance-matching engine may vary a reactive component to reduce a mismatch between the antenna impedance and the IC and produce an impedance value, para 285, impedance-matching engine vary a reactive component to reduce a mismatch). 
Allowable Subject Matter
5.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form for all independent claims including all of the limitations of the base claim and any intervening claims.


Response to Arguments
6.        Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 
          On page 6, lines 18-22, and page 7, lines 4-6, and lines 11-13,  the applicant argues that the reference(s) do not teach or even suggest each and every limitations as claimed.
          The examiner respectfully disagrees and points out that the Rokhsaz teaches as in FIG. 3, self-tuning engine, Fig. 25A, self-tuning engines with multiple passive RFID sensors, and radio frequency identification (RFID) tag includes RF front-end includes a tuning circuit that is tuned based on capacitance setting [Abstract] and variable impedance circuit can be employed to shift the f.sub.R of the RFID tag's receiver [04] and, variable impedance circuit to shift f.sub.R of the RFID tag's to better match f.sub.C of the transmitter of system's RFID reader [0120] and, changing value of the load component 1208 (see, e.g., FIG. 12), variable capacitor [0136] and Fig. 6, tank circuit 604 to function as a power harvesting circuit wherein power stored in a capacitor, charge pump or other like circuit [0119] and 
Lian teaches para 33, electromagnetic energy which induces voltage in resonant circuit and voltage induction equals or exceeds threshold voltage at which RFID functions activated [033] and, RFID 202 induces threshold voltage V.sub.T to activate RFID 100 [043].
Thus, Rokhsaz (US 2019/0097323 A1) and Lian (US 2008/0180248 A1) disclose the applicant’s whole invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689